Citation Nr: 0629335	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  95-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse, observer



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1965 to August 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Jackson, Mississippi 
concerning the issues on appeal.  A copy of the hearing 
transcript has been associated with the claims files. 

In a July 2005 decision, the Board reopened the claims for 
service connection for PTSD and a back disability, and 
remanded the de novo claims to the RO for additional 
development.  The requested development on the de novo 
service connection claims has been completed and the case has 
returned to the Board for further appellate consideration. 

In the Introduction section of the July 2005 Board decision, 
it was requested that the RO adjudicate a newly raised claim 
of entitlement to service connection for right knee 
disability (see, Board decision, dated July 25, 2005, page 
(pg.) 3, paragraph 5).  To date, however, the RO has not 
adjudicated the aforementioned claim.  Thus, the Board again 
requests that the RO adjudicate the claim of entitlement to 
service connection for right knee disability.  In addition, 
the veteran has also raised issues of entitlement to skin 
cancer and spine bifida as residuals of exposure to Agent 
Orange.  As these issues have not been developed for 
appellate review, they are also referred to the RO for 
adjudication (see, VA Form 21-4138, Statement in Support of 
Claim, received by the RO in March 2005).  


FINDINGS OF FACT

1.  The record contains credible corroborating evidence of 
the veteran being sexually assaulted during service aboard 
the USS INTREPID (CVS-11). 

2.  The veteran has PTSD due to being sexually assaulted 
during service aboard the U.S.S. INTREPID (CVS-11). 

3.  The veteran's back disability, currently diagnosed as L4-
5 degenerative disc disease, can not be attributed to his 
military service; nor was arthritis of the lumbar spine 
manifested to a compensable degree within a year of service 
discharge. 


CONCLUSIONS OF LAW

1.  The veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002);
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  A back disability, currently diagnosed as L4-5 
degenerative disc disease, was not incurred in or aggravated 
by active service; nor may arthritis of the low back be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159(b), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

With respect to the veteran's claim for service connection 
for PTSD, the Board has considered this new legislation, but 
finds that, given the favorable action taken below on the 
aforementioned issue, no discussion of the VCAA at this point 
is required.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.   § 
3.159(b) apply to require notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran on 
these two elements with respect to his claims for service 
connection for PTSD and back disability, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision with respect to either claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  First, given the 
favorable outcome of the veteran's claim for service 
connection for PTSD taken below, the RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements with effectuating the award.  
Secondly, as the Board has determined that the preponderance 
of the evidence is against the claim for service connection 
for back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. Thus, any prejudice to the veteran in 
proceeding with the claim for service connection for back 
disability would be considered harmless error.  Dingess, 
supra.

Concerning the claim of entitlement to service connection for 
back disability, the Board observes that the content of the 
notice letter, dated in February 2002, essentially complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  In particular, the 
letter informed the veteran that to substantiate his claim 
for service connection for back disability claim, he needed 
to provide evidence demonstrating a current diagnosis of the 
condition, and that it is related to service.  The veteran 
was asked to submit or identify evidence relevant in support 
of his claim, to include a statement from a doctor, private 
or VA.  The February 2002 letter informed the veteran that VA 
would make reasonable efforts to assist him in obtaining 
evidence, to include his service medical records, VA out-
patient treatment records and examination reports, or other 
relevant records held by any government agencies; and 
informed the veteran of his responsibility to submit all 
records not in the possession of a Federal agency, which 
included records in his possession.  Thus, the discussion 
contain in the February 2002 letter, collectively, furnished 
the veteran notice of the types of evidence he still needed 
to send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate his 
claim for service connection for back disability.

Regarding VA's duty to assist the appellant and his claim for 
service connection for back disability, service medical and 
personnel records, post-service VA and private clinical 
treatment reports, and statements and testimony of the 
veteran and his acquaintances have been associated with the 
claims files.  In addition, in July 2005, the Board remanded 
the veteran's claim to the RO for further development 
including, but not limited to, scheduling him for a VA 
examination to determine whether any currently present back 
disability was related to his military service.  This 
examination was performed by VA in November 2005.  

The appellant has not reported that any other pertinent 
evidence might be available to support his claim for service 
connection for back disability.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, 
the Board finds that VA has completed its duties under the 
VCAA and all applicable law, regulations and VA procedural 
guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the claim for service 
connection for back disability on appeal.

II.  General Service Connection Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted if a veteran had the 
disease in service or, in the case of arthritis was 
manifested to a degree of 10 percent or more, within the 
first post service year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.303, 3.307(a)(3), 3.309(a).

III.  Analysis

1.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  With respect to personal assaults, 38 C.F.R. § 
3.304(f) was amended as follows:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  67 Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002) (now codified at 38 C.F.R. § 
3.304(f)(3) (2005)).

The veteran contends, both in written statements and in 
testimony before the undersigned in April 2005, that he has 
PTSD as a result of several stressful events that occurred 
during his active military service with the United States 
Navy (USN) aboard the U.S.S. INTREPID (CVS-11) from 1965-
1969:  (1) Being sexually assaulted in April 1966 (i.e., 
sodomized) by an unknown sailor, who also stabbed and struck 
him with his fists; (2) Witnessing a collision between his 
ship and an oil freighter; (3) Observing a crash of an 
approaching fighter plane; and (4) Assisting in the cleanup 
of charred human remains after a fire aboard the U.S.S. 
FORRESTAL (CVA-59).  He maintains that after he was sexually 
assaulted in April 1966, he was absent without leave (AWOL) 
on several occasions, experienced a decline in his 
performance ratings and was refused re-enlistment into the 
USN.  (Transcript (T.) at page (pg.) 10).  

Service medical records are entirely negative for any 
subjective complaints and clinical diagnoses or findings 
referable to a psychiatric disability, to include PTSD.  A 
July 1969 service separation examination report reflects that 
the veteran was found to have been "psychiatrically" 
normal. 

Service personnel records, to include the veteran's DD 214, 
reflect that he served on active duty with the USN from 
August 1965 to August 1969.  He was assigned to the U.S.S. 
INTREPID (CVS-11) and his military occupational specialty was 
a machinist's mate.  He was awarded the National Defense 
Medal, Vietnam Service Medal with Four Campaign Stars, 
Republic of Vietnam Campaign Medal with Device (1960-), and 
the Navy Commendation Ribbon.  These records reflect that in 
mid-September 1966, the veteran received a mark below 3.0 in 
professional performance and military appearance.  His 
performance was recorded as adequate; it was indicated that 
he was slow to learn.  The veteran's appearance was found to 
have been passable, and it was noted that he needed much 
improvement.  Also indicated was that the veteran went AWOL 
in late December 1966 and in early and mid-June 1968.  An 
entry, dated in mid-August 1969, reflects that the veteran 
was not recommended for reenlistment into the USN due to a 
lack of initiative to advance to petty officer status; he was 
considered to have demonstrated less than average potential 
for further service with the USN.

A letter, dated in February 1998, submitted by The Department 
of the Navy, confirmed that on July 29, 1967, a fire occurred 
on board the aircraft carrier U. S. S. FORRESTAL (CVA 59), 
and that the USS INTREPID (CVS-11) was ordered to assist the 
FORRESTAL the day of the accident.  

An April 2005 letter from the USN to a Congressman, 
accompanied by USN records of the U.S.S. INTREPID (CVS-11) 
reflects that the ship was involved in a collision with an 
oiler in February 1966, and that a helicopter crashed shortly 
after taking off from the ship in June 1966.

Post-service private and VA treatment and evaluation records, 
dated from January 1969 to November 2005, have been 
associated with the claims files.  A review of these reports 
reflect that the veteran has consistently given the same 
stressor information since he admitted to having been 
sexually assaulted while aboard the USS INTREPID (CVS-11) in 
April 1966.  Pursuant to the Board's July 2005 remand 
directives, the veteran was evaluated by a VA psychologist in 
November 2005.  A review of that examination reports reflects 
that after the veteran reported having developed PTSD as a 
result of being sexually assaulted in service while stationed 
aboard the USS INTREPID (CVS-11) and having to clean-up 
charred human remains following a fire aboard the USS 
FORRESTAL (CVA-59), along with a mental status evaluation of 
the appellant, the psychologist entered a diagnosis of 
chronic PTSD.  The VA psychologist further opined that 
because the appellant probably had some predisposing factors 
of PTSD (i.e., broken family and childhood depression) [prior 
to service], he was probably victimized because he was viewed 
as being vulnerable.  In addition, the VA psychologist opined 
that the veteran had very limited coping resources at the 
time he was assaulted and, therefore, developed full-blown 
symptoms of PTSD.   

The Board has reviewed the evidence of record in association 
with the veteran's contentions and April 2005 hearing 
testimony before the undersigned.  As noted above, there are 
special criteria for PTSD cases based on stressors that 
involved sexual assault or trauma.  In this case, as in most 
sexual assault cases, the evidence is not unequivocal as to 
whether there existed any evidence to corroborate that the 
stressor (i.e., the assault) occurred, as described by the 
veteran.  Nonetheless, there is some substantiation of the 
circumstances surrounding the in-service sexual assault as 
described by the veteran, such as service personnel records 
confirming his contentions that after the sexual assault in 
April 1966, he received poor performance ratings, went AWOL 
on several occasions and was refused re-enlistment into USN.  
Furthermore, the veteran has submitted statement from 
acquaintances to the effect that he sustained bodily harm 
during service from an unknown assailant.  More importantly, 
in November 2005, a VA psychologist diagnosed the veteran as 
having PTSD after he gave an in-service history of his PTSD 
stressors, which included the sexual assault aboard the USS 
INTREPID (CVS-11).  In rendering her diagnosis, the VA 
psychologist opined that the appellant probably had some 
predisposing factors for PTSD prior to service 
(i.e., broken family and childhood depression).  Thus, he 
developed very limited coping resources at the time he was 
assaulted and, therefore, developed full-blown symptoms of 
PTSD.   

Thus, the Board finds that under the guidelines set forth in 
the evaluation of sexual assault claims, and recognizing the 
credible allegations raised by the veteran in association 
with the evidence of record, that reasonable doubt must be 
resolved in the appellant's favor.  Service connection for 
PTSD is therefore granted.

2.  Service Connection for Back Disability

The veteran maintains that his current back disability is a 
result of three separate injuries to his back that occurred 
during his military service:  (1) He fell out of bed after 
his ship, THE USS INTREPID (CVS-11), was involved in a 
collision; (2) He injured his back after he was knocked down 
a stairwell by an unknown sailor, who also sexually assaulted 
him; and (3) After he fell carrying a 75 to 100 pound 
crankshaft up the stairs, he received treatment for back 
pain.  The veteran also maintains that an in-service 
physician told him that he had degenerative disk disease of 
the spine.  (T. at pages (pgs.) 17,18).

Service medical records show treatment for complaints of back 
pain in July 1969.  The veteran was given mediation and 
returned to duty.  The remainder of the service medical 
records are devoid of any subjective complaints and clinical 
findings or diagnoses referable to the veteran's back.  A 
July 1969 service separation examination report reflects that 
the veteran's spine was found to have been "normal."  
(Parenthetically, the Board observes that in February 1999, 
the RO received fraudulent "service medical records," which 
were submitted by the veteran in connection with his claim, 
and contained findings that he fell down a stairwell after 
being hit in the back of the head while on lower deck patrol.  
There was "X-ray evidence" of C4-7 narrowing.  In contrast 
to legitimate (italics added) service medical records, the 
fraudulent "service medical records" contained hyphenated 
calendar dates, i.e., 04-30-67, spelling and grammatical 
errors, and were in the same typographical font as private 
medical records, also deemed fraudulent by the RO.) 

A review of the voluminous post-service VA and private 
evidence of record, dating from January 1969 to November 
2005, contain letters from various medical and non-medical 
sources indicating that the veteran had forged their 
respective names to fraudulent records, which claimed to 
relate the onset and etiology of his back disability to his 
military service (see, letters, submitted by Bender Shipping 
Repair Company, Inc., C H. B., M.D., T J. B, M.D.,  Honorable 
Sonny Callahan, and Family Medical dated in June 2000, and 
October 2002, respectively).  The Board also finds "private 
medical reports," dated in February and March 1970 and 
December 1975, submitted by "Mcafferty, M.D.," "J. P. T., 
M.D." and "J. P. B., M.D," respectively, to be fraudulent 
because they were received in the same time frame as the 
aforementioned forged documents and contained the same 
typographical font, spelling and grammatical errors.

The first legitimate (italics added) post-service evidence of 
any complaints referable to the back was October 1975.  At 
that time, the veteran received treatment for back pain from 
a private orthopedist, A. C. M., Jr., M.D.  During that 
evaluation, the veteran stated that he had had low back and 
left hip pain since he fell during service seven years 
previously (see, October 1975 report of A. C. M., Jr. M.D).  
At that time, Dr. M. did not record a diagnosis with respect 
to the veteran's lumbar spine.  

When seen at a VA outpatient clinic in the early 1990's, the 
veteran complained of having low back pain after he fell down 
a "ship's ladder."  A provisional diagnosis of degenerative 
disk disease of lumbar and cervical spine was entered (see VA 
outpatient reports, dated in October 1994).  

Pursuant to the Board's July 2005 remand directives, the 
veteran was examined by VA in November 2005.  A review of 
that report reflects that the VA examiner indicated that he 
had reviewed the claims file prior to the examination.  
During the examination, the veteran reported two separate 
injuries to his back during service:  (1) he was knocked out 
of his bed after his ship was involved in a collision; and 
(2) he was knocked down a stairwell by an unknown sailor and 
was sexually assaulted.  After a physical evaluation of the 
veteran's lumbar spine, to include X-rays, the VA examiner 
entered an impression of L4-5 degenerative disc disease.  
While the VA examiner noted there was a history of the 
veteran having sustained a low back injury during service, he 
concluded that to opine that it (i.e., the injury) was the 
direct and proximate cause of the appellant's present lumbar 
disc disease, would result in speculation and conjecture.  

After reviewing the record the Board finds that the 
preponderance of the evidence is against an award for service 
connection for back disability.  In reaching the foregoing 
conclusion, the Board is aware that the veteran complained of 
low back pain at one time while on active duty; however, his 
spine was noted as "normal" upon clinical examination at 
separation.  Thus, the service medical evidence does not show 
objective findings consistent with a chronic low back 
disability. 
38 C.F.R. § 3.303.  In addition, legitimate (italics added) 
private and VA post-service medical records do not contain 
clinical findings of arthritis of the spine manifested to a 
compensable degree within a year of service discharge in 
August 1969.  Therefore, service connection is not warranted 
on a presumptive basis in accordance with 38 C.F.R. §§ 3.307, 
3.309 (2005).  Furthermore, there is no legitimate post-
service medical evidence to show continuity of low back 
symptomatology until October 1975, for a period of well over 
five years after service.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488 (1997).

As to the question of a nexus between a current low back 
disability and the veteran's military service, in November 
2005, a VA examiner proffered an opinion, after he conducted 
a review of the claims files and a physical evaluation of the 
appellant's spine, that to conclude that the veteran's 
history of a low back injury during service is the direct and 
proximate cause of his present lumbar disc disease would 
involve pure speculation.  While the Board observes that this 
opinion does not specifically conclude that there is no 
relationship between the veteran's in-service back complaint 
of back pain and his current lumbar disc disease, the Board 
finds that the VA examiner's opinion is bolstered by an 
absence of any legitimate back disability until October 1975, 
almost five years after the appellant's discharge from 
service.  Furthermore, the submission of fraudulent "service 
and private medical records" only augments the VA examiner's 
conclusion that to find an etiological relationship between 
service and the veteran's current low back disability would 
resort in speculation and further calls into question the 
appellant's intentions and casts doubt on his credibility.  
Thus, in light of the foregoing reasons, and in the absence 
of any credible and legitimate medical opinion that is 
supportive of the veteran's claim for service connection for 
back disability, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for back disability and there is no doubt to be 
resolved.


ORDER

Service connection for PTSD is granted.

Service connection for back disability is denied. 



____________________________________________
DEBORAH. W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


